Case 1:21-cr-00027-AJT Document1 Filed 03/02/21 Page 1 of 16 PagelD# 1

 

_

FILED
~ IOP EN COURT

Pad

 
  

IN THE UNITED STATES DISTRICT COURT FOR THE
' BASTERN DISTRICT OF VIRGINIA _
Alexandria Division “CLERK. U.S. FUSTE:

ALEXANDRIA, WRCH

 

 

 

 

UNITED STATES OF AMERICA °
Criminal No. 1:21-CR-00027 (AJT)
v. Countl: 18 U.S.C. § 1349
ADIAM BERHANE, Conspiracy to Commit Bank Fraud
Counts 2-3: 18 U.S.C. § 1344
Defendant. Bank Fraud

Counts 4-6: 18 U.S.C. § 1029(a)(2), (c)(1)(B)
Trafficking in Unauthorized Access Devices

Counts 7-9: 18 U.S.C. § 1028A
Aggravated Identity Theft

Count 10: 18 U.S.C. § 1029(a)(3), (c)(1)(B)
Unlawful Possession of Fifteen or More Access
Devices

Count1]1:  180U.S.C. § 1029(a)(4), (c)(1I)(B)
Possession of Access Device-Making
Equipment with Intent to Defraud

Forfeiture Notice
UNDER SEAL

Nm Name Nee ae Nee Nees Nee Ne! Nee Nee ee ee? ee Ne Se” ee ee ee ee Le” ee” Le a

INDICTMENT
March 2021 Term at Alexandria, Virginia
| COUNTONE __
(Conspiracy to Commit Bank Fraud — 18 U.S.C. § 1349)
THE GRAND JURY CHARGES THAT:
1 | From at least May 2013 to October 2016, in the Eastern District of Virginia and
elsewhere, ADIAM BERBANE, UNINDICTED CO-CONSPIRATOR 1 (UCC-1), TIFFANY

YOUNGER, and others carried out a fraud scheme in which they unlawfully acquired thousands
Case 1:21-cr-00027-AJT ‘Document 1 Filed 03/02/21 Page 2 of 16 PagelD# 2

of stolen credit card numbers and then used the stolen information to purchase goods, including
gift cards, for their personal use. Thereafter, BERH.ANE and her co-conspirators would either (1)
return the goods and cause the refunds for the purchases to be transferred to an account controlled
by BERHANE or another member of the conspiracy; (2) keep the goods for personal use; or (3)
redeem the gift cards at CAFFE AFICIONADO, a coffee shop in Arlington, Virginia that was co-
owned by BERHANE and UCC-1. |

General Allegations

2. | Unless otherwise noted, at all times relevant to this Indictment:

a. BERHANE and UCC-1 were involved in all facets of the conspiracy, and
for at least a portion of the conspiracy, BERHANE and UCC-1 were residents of the Eastern
District of Virginia.

b. TIFFANY YOUNGER was a co-conspirator of BERHANE and UCC-1.

c. CAFFE AFICIONADO was a coffee shop located in the Rosslyn
neighborhood of Arlington, Virginia. CAFFE AFICIONADO was incorporated in the state of
Virginia and operated from February 2013 until October 28, 2016. The co-conspirators used the
point of sale machines at CAFFE AFICIONADO to redeem gift cards that co-conspirators had
purchased with stolen credit card information. | .

d. Chase Bank USA, N.A. (hereinafter “Chase Bank”) was a wholly-owned
subsidiary of J.P. Morgan Chase Bank, N.A., and was insured by the Federal Deposit Insurance
‘Corporation (FDIC), and was therefore a financial institution, as defined by Title 18, U.S. Code,
Section 20. Chase Bank is a financial institution that provides traditional banking services,
including but not limited to, issuing credit cards in the Eastern District of Virginia and elsewhere.

e. All amounts of currency, dates, and times are approximate.
Case 1:21-cr-00027-AJT Document1 Filed 03/02/21 Page 3 of 16 PagelD# 3

The Conspiracy and its Objects

3. From at least May 2013 to October 2016, in the Eastern District of Virginia and

“ee

“elsewhere, the defendant,
ADIAM BERHANE,
did knowingly and intentionally combine, conspire, confederate, and agree with UCC-1,
YOUNGER, and others unknown to the Grand Jury, to commit Bank Fraud, that is, to knowingly
executé and attempt to execute a scheme and artifice to defraud a financial institution and to obtain
moneys, funds, credits, assets, and other property owned by, and under the custody and control of,
a financial institution by means of materially false and fraudulent pretenses, representations, and
' promises, contrary to Title 18, United States Code, Section 1344.

4. The object of the conspiracy was to unlawfully obtain money and property from
victim banks by using stolen credit card numbers issued to other individuals to make purchases,
and specifically, inducing the victim banks to authorize fraudulent purchases.

Manner and Means of the Conspiracy

5. - In furtherance of the conspiracy, and to pursue its unlawful object, BERHANE and
her co-conspirators employed the following manners and means, among others:

“az BERHANE and her co-conspirators would and did purchase, obtain, and

exchange stolen credit card numbers and the personal identifying information of real persons.
b. BERHANE and her co-conspirators would and did possess and use a card
printer/embosser anda magnetic stripe card reader/writer, among other device-making equipment.
They used this equipment to create fraudulent and forged payment cards that appeared to be

legitimate, but actually bore stolen card numbers and information.
Case 1:21-cr-00027-AJT Document 1 Filed 03/02/21 Page 4 of 16 PagelD# 4

c. BERHANE and her co-conspirators would and did use the fraudulent and
forged cards to make purchases, including gifts cards and retail goods, at stores in the Eastern
District of Virginia and elsewhere.

d. BERHANE and her co-conspirators would and did return fraudulently
purchased items to retail stores. The proceeds of these transactions would be deposited and credited
to accounts controlled by BERHANE and her co-conspirators, including accounts belonging to
CAFFE AFICIONADO.

e. BERHIANE and her co-conspirators would and did use the point of sale
system at CAFFE AFICIONADO, within the Eastern District of Virginia, to redeem gift cards that
had been fraudulently purchased using stolen payment card numbers. BERHANE and her co-
conspirators would deposit the proceeds from redemption of fraudulently purchased gift cards into
financial accounts controlled by the co-conspirators, including the bank account of CAFFE
AFICIONADO.

f. BERHANE and her co-conspirators would and did possess and use false,
fraudulent, and forged identification documents to facilitate the scheme.

Overt Acts

6. In furtherance of the conspiracy, and to accomplish the objects thereof, BERHANE
and her co-conspirators committed within the Eastern District of Virginia and elsewhere the

following overt acts, among others:

a. On numerous occasions from 2013 to 2016, BERHANE and UCC-1
obtained stolen card numbers. For instance, on or about January 25, 2014, an email account
controlled by UCC-1 containéd an email containing stolen card numbers and personal identifying

information of real persons to whom the card numbers were assigned.
Case 1:21-cr-00027-AJT Document1 Filed 03/02/21 Page 5 of 16 PagelD# 5

b.  Onor about March 26, 2016, BERANE used a Chase Bank card number
ending in -4828 that belonged to Victim 1 to fraudulently purchase two gift cards at a grocery store
within the Eastern District of Virginia.

c. On or about March 30, 2016, a person unknown to the Grand Jury used a
Chase Bank card number ending in -4828 that belonged to Victim 1 to fraudulently purchase four
gift cards, each valued at $200, at a retail store within the Eastern District of Virginia.

d. On or about March 31, 2016, BERHANE used a Chase Bank card number
ending in -4828 that belonged to Victim 1 to fraudulently purchase $625.24 in merchandise at a
retail shoe store within the Eastern District of Virginia. On or about April 1, 2016, a co-conspirator
returned two of the purchased items for a total return value of $529.89. The returned funds were
sent from the retail shoe store to an account controlled by BERHANE. |

e. On numerous occasions throughout the scheme, BERHANE provided
YOUNGER with fraudulent and forged payment cards.

f£, On or about May 24, 2016, BERHANE instructed YOUNGER by text
message how to complete a fraudulent transaction using one of the cards: | -

YOUNGER: Any person can ring me?

BERHANE: Yeah

YOUNGER: At register
. ow. a we... .,.here’s no place for me to enter
’ They do it ?
Zip
BERHANE: -Yes
. YOUNGER: Sec[urity] code ?
BERHANE: It’s right on the card .
What’s the zip you are using ? If she asks for house number you can
make it up like 1123

g. On or about July 4, 2016, YOUNGER entered a retail sporting goods store

within thé Eastern District of Virginia and attempted to return fraudulently purchased merchandise.
Case 1:21-cr-00027-AJT Document 1 Filed 03/02/21 Page 6 of 16 PagelD# 6

oh

After YOUNGER told BERHANE by text message that the store employee had called over other
employees to examine the return and took the receipt and merchandise from YOUNGER,
BERHANE told YOUNGER to flee the store, as well as what to say if she were caught.

h. On or about September 19, 2016, YOUNGER returned $845.99 in
fraudulently purchased items to a retail clothing store in Washington, D.C., with the proceeds of
the return deposited to the bank account of CAFFE AFICIONADO.

i. On or about October 7, 2016, BERHANE advised YOUNGER by text
message how to commit fraud at two retail stores: |

YOUNGER: [retail clothing store] I can swipe ??

BERHANE: Yes straight up-no worries
YOUNGER: 3 no

+H
Going to [retail shoe store]
ke
At [retail shoe store]... use chip first or slide?
* ok &

1 yes @ [retail shoe store]
1 no [retail shoe store] & 3 no [retail clothing store]
BERHANE: Ok I thought you got through at [retail clothing store] eventually
YOUNGER: No-3 nos & she wanted to get help from mgr
BERHANE: Do the [retail shoe store] return for you. U can do it at Chevy chase
today if-you want in your way home they'll ask if you have it and
- just look-at your card and repeat the last four they won't look at it

_ believe me . we a be eae
Got it
U still have 5 more
YOUNGER: Yes
j. On or about October 1, 2016, a co-conspirator purchased $1,165.98 in

merchandise at a retail clothing store within the Eastern District of Virginia using a Chase Bank

card number ending in -8087 that belonged to Victim 2.
Case 1:21-cr-00027-AJT Document 1 Filed 03/02/21 Page 7 of 16 PagelD# 7

k. On or about October 6, 2016, YOUNGER returned one of two fraudulently
purchased items to a retail clothing store in Washington, D.C., causing the $845.99 provided for
the return to be deposited into the bank account of CAFFE AFICIONADO.

1. On or about April 4, 2016, the point of sale system at CAFFE
AFICIONADO was used to redeem funds that had been loaded onto two $100 gift cards earlier
that day using a loyalty card number associated with the residential address of a relative of
BERHANE, such transaction further described in COUNT SIX.

m. On or about October 28, 2016, BERHANE and UCC-1 were arrested. At
the time of the arrest, BERHANE and UCC-1’s residence contained numerous false and
fraudulent cards encoded with stolen credit card numbers, multiple electronic devices containing

thousands of stolen credit card numbers and the personal identifying information of victims,
further described in COUNT TEN, and device-making equipment, further described in COUNT

ELEVEN.
(All in violation of Title 18, United States Code, Section 1349.)
Case 1:21-cr-00027-AJT Document1 Filed 03/02/21 Page 8 of 16 PagelD# 8

“

COUNT TWO
(Bank Fraud — 18 U.S.C. § 1344)
THE GRAND JURY FURTHER CHARGES THAT:

7 Paragraphs | and 2 of this Indictment are re-alleged and incorporated as if fully set
forth here.

8. On or about March 26, 2016, within the Eastern District of Virginia, the defendant,

ADIAM BERHANE,
did knowingly execute and attempt to execute a scheme and artifice to defraud a financial
institution, namely Chase Bank, and to obtain moneys, funds, credits, assets, and other property
owned by and under the custody and control of, a federally insured financial institution, namely
Chase Bank, by means of false and fraudulent pretenses, representations, and promises, namely—
BERHANE purchased $236.24 of merchandise from a retail store in Virginia using stolen card
information, thereby deceiving the bank as to whether the purchase was made by the
‘accountholder, Victim 1, the person to whom the bank had issued the card number.
The Scheme

9. It was part of the scheme that BERHIANE and her co-conspirators would and did
purchase, obtain, and exchange stolen credit card numbers and the personal identifying
information of real persons.

10. It was further part of the scheme that BERHANE and her co-conspirators would
and did possess and use a card printer/embosser and a magnetic stripe card reader/writer, among
other device-making equipment. They used this equipment to create fraudulent and forged
payment cards.

11. ‘It was further part of the scheme that on numerous occasions throughout the

' scheme, BERHANE provided YOUNGER with fraudulent and forged payment cards.

8
Case 1:21-cr-00027-AJT Document1 Filed 03/02/21 Page 9 of 16 PagelD# 9

12, It was further part of the scheme that BERHANE and her co-conspirators would
and did use the fraudulent and forged payment cards to pay for purchases at stores in the Eastern
District of Virginia and elsewhere.

13. It was further part of the scheme that BERHANE and her co-conspirators would
and did return fraudulently purchased items to retail stores. The proceeds of these transactions
would be deposited and credited to accounts controlled by BERHANE and her co-conspirators,
including accounts belonging to CAFFE AFICIONADO. |

14. It was further part of the scheme that BERHANE and her co-conspirators would
and did possess and use false, fraudulent, and forged identification documents to facilitate the

scheme.

(All in violation of Title 18, United States Code, Section 1344.)
Case 1:21-cr-00027-AJT Document 1 Filed 03/02/21 Page 10 of 16 PagelD# 10

COUNT THREE
(Bank Fraud — 18 U.S.C. § 1344)
THE GRAND JURY FURTHER CHARGES THAT:

15. Paragraphs 1, 2, and 9 through 14 of this Indictment are re-alleged and incorporated
as if fully set forth here. | |

16. Onor about March 31, 2016, within the Eastern District of Virginia, the defendant,

ADIAM BERHANE, |

did knowingly execute and attempt to execute a scheme and artifice to defraud a financial
institution, namely ‘Chase Bank, and to obtain moneys, funds, credits, assets, and other property
_ owned by and under the custody and contro] of, a federally insured financial institution, namely
Chase Bank, by means of false and fraudulent pretenses, representations, and promises, namely—
BERHANE purchased $625.24 in merchandise from a retail store in Virginia using stolen card
information, thereby deceiving the bank as to whether the purchase was made by the
accountholder, Victim 1, the person to whom the bank had issued the card number.

(All in violation of Title 18, United States Code, Section 1344.)

10
Case 1:21-cr-00027-AJT ° Document 1 Filed 03/02/21 Page 11 of 16 PagelD# 11

COUNTS FOUR through SIX

(Trafficking in Unauthorized Access Devices — 18 U.S.C.
§ 1029(a)(2), (¢)(1)(B))

THE GRAND JURY FURTHER CHARGES THAT:

17. Paragraphs 1 and 2 of this Indictment are re-alleged and incorporated as if fully set
forth here.

18. On or about the dates set forth below, in the Eastern District of Virginia and
elsewhere, the defendant, | |

ADIAM BERHANE,

knowingly and with intent to defraud, did traffic in and use one and more unauthorized access
devices during a one-year period, and did attempt to do so, and by such conduct did obtain

something of value aggregating $1,000, each count affecting interstate commerce and further

described in the table below.

 

Count Date Description

Discover card number ending in -2806, used to obtain $1,354.63
between September 2, 2015 and September 1, 2016

 

4 March 2, 2016

 

Discover card number ending in -6238, used to obtain $6,593.96
between September 19, 2015 and September 18, 2016

6 April 4. 2016 Discover card number ending in -1149, used to obtain $1,385.28
| #pH ene between October 4, 2015 and October 3, 2016

5 March 19, 2016

 

 

 

 

 

 

(All in violation of Title 18, United States Code, Section 1029(a)(2) and (c)(1)(B).)

1]
Case 1:21-cr-00027-AJT Document1 Filed 03/02/21 Page 12 of 16 PagelD# 12

COUNTS SEVEN through NINE
(Aggravated Identity Theft — 18 U.S.C. § 1028A)

THE GRAND JURY FURTHER CHARGES THAT:
19. Paragraphs 1 and 2 of this Indictment are re-alleged and incorporated as if fully set

forth here.

20. On or about the dates below, in the Eastern District of Virginia and elsewhere, the
defendant,
ADIAM BERHANE,
did knowingly possess, transfer, and use, without lawful authority, a means of identification of
another person, knowing that the means of identification belonged to another actual person, during
and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c)}—namely, Trafficking in
Unauthorized Access Devices, in violation of 18 U.S.C. § 1029(a)(2) & (c)(1)(B), as set forth in

COUNTS FOUR through SIX of this Indictment, each count further described in the table below.

 

 

 

 

 

 

 

 

Count |. Date Victim Means of Identification
7 March 2,2016 | Victim 3 Discover card number ending in -2806
8 March 19, 2016 | Victim 4 Discover card number ending in -6238
9 April 4, 2016 | Victim 5 Discover card number ending in -1149

 

 

(All in violation of Title 18, United States Code, Section 1028A(a)(1).)

12
Case 1:21-cr-00027-AJT Document 1 Filed 03/02/21 Page 13 of 16 PagelD# 13

COUNT TEN

(Unlawful Possession of Fifteen or More Access Devices —
18 U.S.C. § 1029(a)(3), UKE)

THE GRAND JURY FURTHER CHARGES THAT:
21. Paragraphs 1 and 2 of this Indictment are re-alleged and incorporated as if fully set
forth here. |
22. Onor about October 28, 2016, in the Eastern District of Virginia, the defendant,
ADIAM BERHANE,
did knowingly and with intent to defraud possess fifteen and more counterfeit and unauthorized
access devices, affecting interstate commerce.

-(All in violation of Title 18, United States Code, Section 1029(a)(3) and (c)(1)(B).)

13
Case 1:21-cr-00027-AJT Document 1 Filed 03/02/21 Page 14 of 16 PagelD# 14

COUNT ELEVEN

(Possession of Access Device-Making Equipment With
Intent to Defraud — 18 U.S.C. § 1029(a)(4), (¢)()(B))

THE GRAND JURY FURTHER CHARGES THAT:

23. Paragraphs | and 2 of this Indictment are re-alleged and incorporated as if fully set
forth here.
24. On or about October 28, 2016, in the Eastern District of Virginia, the defendant,
ADIAM BERHANE,
did knowingly and with intent to defraud possess and have control and custody of device-making
equipment, namely: one MSR605 magnetic strip reader/writer and one Datacard 150i embosser,

affecting interstate commerce.

(All in violation of Title 18, United States Code, Section 1029(a)(4) and (c)(1)(B).)

14
Case 1:21-cr-00027-AJT Document 1 Filed 03/02/21 Page 15 of 16 PagelD# 15

NOTICE OF FORFEITURE

The Grand Jury finds that there is probable cause that the property described in this
NOTICE OF FORFEITURE is subject to forfeiture pursuant to the statutes described herein.

Defendant ADIAM BERHANE is hereby notified, pursuant to Federal Rule of Criminal
Procedure 32.2(a), that upon conviction of any of the violations set forth in COUNTS ONE through
THREE of this indictment, she shall forfeit to the United States, pursuant to 18 U.S.C.
§ 982(a)(2)(A), any property constituting, or derived from, proceeds obtained directly or
indirectly, as the result of the violation.

Defendant ADIAM BERHANE is hereby notified, pursuant to Federal Rule of Criminal
Procedure 32.2(a), that upon conviction of any of the violations set forth in COUNTS FOUR
. through SIX and TEN through ELEVEN of this indictment, she shall forfeit to the United States,
pursuant to 18 U.S.C. §§ 982(a)(2)(B) and 1029(c)(1)(C): (A) any property constituting, or derived
from, proceeds obtained directly or indirectly, as the result of the violation; and (B) any personal
property used or intended to be used to commit the violation. |

Pursuant to 21 U.S.C. § 853(p), ADIAM BERHANE shall forfeit substitute property, if,

by any act or omission of ADIAM BERHANE, the property referenced above cannot be located

15
Case 1:21-cr-00027-AJT Document 1 Filed 03/02/21 Page 16 of 16 PagelD# 16

upon the exercise of due diligence; has been transferred, sold to, or deposited with a third party;

has been placed beyond the jurisdiction of the Court; has been substantially diminished in value;
or has been commingled with other property which cannot be divided without difficulty.

(All in accordance with Title 18, United States Code, Sections 982(a)(2)(A), 982(a)(2)(B),
1029(c)(1)(C); and Fed. R. Crim. P. 32.2.)

A TRUE BILL:

Pursuant to the E-Government Act,
the original of this page has been filed
under seal in the Clerk’s Office.

Foreperson of the Grand Jury

RAJ PAREKH

PO fs

Monika Moore
Jonathan S. Keim
Assistant United States Attorneys

16
